Citation Nr: 0903902	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lung disease, to 
include as due to herbicide exposure and secondary to 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
to include as secondary to lung disease and service-connected 
PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to lung disease and service-connected 
PTSD.

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU) for the period prior to April 11, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and July 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

In December 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.
  
In a June 2008 rating decision, the veteran was awarded an 
increased rating of 70 percent for PTSD, effective December 
23, 2005, and a 100 percent rating for PTSD, effective April 
11, 2006.  In a June 2008 statement, the veteran withdrew his 
claim for entitlement to a total rating for PTSD for the 
period between December 25, 2005, and April 11, 2006.  
Therefore, the claim for an increased rating for PTSD is no 
longer before the Board.

Additionally, while the grant of a 100 percent rating for 
PTSD renders the claim for TDIU moot for the period beginning 
April 11, 2006, the effective date of the total rating for 
PTSD.  The claim for TDIU remains pending for the period 
prior to April 11, 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

At his December 2008 Board hearing, the veteran testified 
that he has received benefits from the Social Security 
Administration (SSA) since October 2006.  As the 
determination of the SSA granting benefits and the medical 
records used in reaching that determination are not of record 
and are potentially supportive of the veteran's claims, they 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Additionally, the Board finds that the veteran should be 
provided VA examinations and medical opinions to determine 
the nature and etiology of his claimed lung disease, heart 
condition, and hypertension.  The veteran has alleged that 
these disabilities are secondary to PTSD and his lung 
disease, or in the alternative, that his lung disease is the 
result of Agent Orange exposure.  In support of his claim, 
the veteran has submitted copies of articles noting recent 
studies that have shown a link between PTSD and 
cardiovascular conditions.  In addition, in a May 2006 
statement, the veteran's private physician notes a possible 
relationship between the veteran's Agent Orange exposure and 
his lung disease.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

As the veteran has submitted evidence that his disabilities 
may be associated with his active duty service and his 
service-connected PTSD, he should be provided VA examinations 
and medical opinions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should obtain from SSA 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon when granting benefits.

2.  The veteran should be afforded VA 
examination(s) to ascertain the nature 
and etiology of any current lung disease, 
heart condition, and hypertension.  

The claims folders must be made available 
to and reviewed by the examiner(s).  The 
examination report(s) should reflect that 
the claims folders were reviewed.

After examining the veteran and reviewing 
the claims folders, the examiner(s) 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current lung disease is the result any 
incident of active duty service, 
including the veteran's presumed exposure 
to Agent Orange, or is caused or 
aggravated by the veteran's service-
connected PTSD.  Similarly, the 
examiner(s) should opine whether it is at 
least as likely as not that the veteran's 
heart condition and hypertension are at 
least as likely as not related to the 
veteran's active duty service or 
secondary to his lung disease or his 
service-connected PTSD.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

3.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

